Citation Nr: 1734076	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a liver disorder to include hepatitis C.

2.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder to include paranoid schizophrenia, previously claimed as nervous condition, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 1992 rating decision and a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in October 2012, the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) attempting to appoint The American Legion as his representative.  In May 2016, The American Legion reported that the VA Form 21-22 was invalid.  The Veteran was notified in May 2016.  In November 2016, the Veteran submitted VA Form 21-22 appointing The American Legion as his representative.  In May 2017, the Veteran submitted another VA Form 21-22 appointing Disabled American Veterans as his representative.  To date, the May 2017 VA Form 21-22 has not been revoked and Disabled American Veterans represented the Veteran at his May 2017 hearing.  Accordingly, Disabled American Veterans is the Veteran's proper representative for this appeal.  38 C.F.R. § 14.629 (2016).

Additionally, Clemons v. Shinseki, 23 Vet. App. 1 (2009), directs VA to construe service connection claims to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  A review of the Veteran's private and VA treatment records reveal that the Veteran has been diagnosed with paranoid schizophrenia.  As such, in order to account for all of the Veteran's mental health symptoms, the Veteran's claims of entitlement to service connection for paranoid schizophrenia has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia. 

The issues of service connection for a liver disorder to include hepatitis C and an acquired psychiatric disorder to include paranoid schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1992 rating decision denied service connection for nervous condition; the Veteran did not perfect an appeal.

2.  Evidence submitted since the January 1992 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

1.  The January 1992 rating decision which denied service connection for nervous condition is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the January 1992 rating decision and the claim of entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia, previously claimed as nervous condition, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material

In a January 1992 rating decision, the RO denied service connection for nervous condition as there was no evidence that nervous condition occurred in or was caused by service.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's January 1992 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of medical records and a statement from the Veteran's mother noting that she immediately recognized a change in the Veteran's mental condition after he returned from the service.  She reported that he was stripped of his self-esteem, confidence, strength, and mental capacity.  The Veteran suffered with confusion and identity as he spoke negatively about a skin condition and specifically the discoloration of his skin.  She placed him in multiple mental rehabilitation clinics over the years as he had struggled with mental issues since returning from service.   Medical evidence established that the Veteran was treated with antipsychotic medication from 1985 to 1995 and was admitted to the VA in 1989 and 1995 for inpatient treatment.  The reason for the prior final denial was that there was no evidence establishing the Veteran's nervous condition arose on active duty or was shown to have manifested itself to a compensable degree within the one year period following release from active duty.  In other words, the nexus element was missing.  This evidence suggests that the Veteran's condition is related to his service and purportedly has had a nervous condition since service.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional lay and medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the January 1992 rating decision.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia, previously claimed as nervous condition, is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia, previously claimed as nervous condition, is granted.  


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for an increased rating, so the Veteran is afforded every possible consideration.

The Board finds that current VA examinations and opinions are necessary in resolving the claims of service connection for a hepatitis C and an acquired psychiatric disorder to include paranoid schizophrenia.


Service Connection for Hepatitis C

The Veteran seeks service connection for hepatitis C.  He asserts that he contracted hepatitis C from medications prescribed to him in-service for his vitiligo.  The Veteran also asserts that he contracted hepatitis C from high-risk sexual activity during service.

Medically recognized risk factors for hepatitis C virus (HCV) include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See Veterans Benefits Administration (VBA) Training Letter 211A (01-02), dated April 17, 2001.

According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  Occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a Veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  It is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the a particular mode of transmission was the source of the Veteran's hepatitis C.  Id

The DD Form 214 reflects that the Veteran's service occupation was a cook.  The Veteran did not engage in combat and completed his service domestically.  Based on his military occupational specialty and location of service, the Board finds that the Veteran's exposure to body fluids during the course of his duties is inconsistent with the circumstances of his service.  38 U.S.C.A. § 1154 (a) (West 2014).

At his May 2017 hearing, the Veteran denied the use of intravenous drugs or intranasal cocaine.  Also, he denied having tattoos.  He stated that he contracted gonorrhea while on active service and that he smoked cocaine after service around 1989.  He also asserted that his medication prescribed for his vitiligo caused his hepatitis C as he was taking a much higher dosage than he was prescribed prior to service.  The Veteran's service treatment records (STRs) indicate that the Veteran was prescribed medication for his vitiligo.  In a September 2008 letter the Veteran stated that his doctor informed him that his hepatitis C is because of the medication he took in-service.

Post-service treatment records reflect a current diagnosis of hepatitis C.  The Veteran has not been afforded a VA examination to ascertain the etiology of hepatitis C.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).  In this case, based upon the Veteran's allegation of exposure to body fluids through high-risk sexual activity and his current diagnosis of hepatitis C, the Board finds that a VA examination is necessary. 


Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder to include paranoid schizophrenia.  He asserts that he had a nervous condition in service from harassment from other Marines and from medications prescribed to him in service for his vitiligo and that his symptoms have continued since service. 

A December 1976 entry in the Veteran's STRs included a note of functional anxiety and a reduction in rank; however, the Veteran's exit examination noted normal psychiatric function.  Also, the Veteran's STRs indicated that the dispensary gave him medication for his vitiligo.  In an April 2017 statement, the Veteran's mother detailed that the Veteran had a change in his mental condition after he returned from the service.  

The Veteran was sent to inpatient treatment in 1982, 1986, 1990, and 1995 for mental illness.  In November 1990, he was diagnosed with chronic paranoid schizophrenia and chronic alcohol and cocaine dependency.  In March 1991, the Veteran underwent a VA examination.  He complained of depression with poor appetite, poor sleep, low energy, thoughts of harming self, nervousness, anxiety, hearing voices, being easily upset, and loss of skin pigmentation.  The VA examiner noted that the Veteran had been hospitalized numerous times for mental illness and that he had been taking trisoralen and Cogentin for his vitiligo.  The VA examiner diagnosed him with vitiligo.

A VA treatment record dated in May 1995 reflects that the Veteran was diagnosed with alcohol and nicotine dependence, cocaine dependence, and schizophrenia by history.  Also, physical and laboratory evaluation demonstrated hepatitis C antibodies as well as probable alcoholic liver disease.
	
In November 2008, the Veteran submitted medical research for trisoralen, which was prescribed to him for his vitiligo that found less common side effects of the medication include mental depression and nervousness.

A February 2013 discharge narrative summary noted that the Veteran was currently diagnosed with psychotic disorder NOS by another doctor and had a past diagnosis of schizophrenia.  The Veteran was admitted to be restored to sanity to assist with his defense.  The physician stated that the Veteran acted appropriately during his entire stay at the mental health facility without demonstrating psychiatric symptomatology indicative of need for treatment.  He stated that there was no evidence of any current diagnosis and the Veteran had much to gain from a serious psychiatric diagnosis.

As there is evidence of nervousness in service and a current diagnosis of a psychiatric disorder, a VA examination is warranted.  McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his hepatitis C.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that his hepatitis C had (1) its clinical onset during service; (2) is related to any in-service disease, event, or injury, including high-risk sexual activity; and/or, (3) is otherwise related to service to include any medication taken for his vitiligo in service.  In answering this question, the examiner should consider and weigh any hepatitis C risk factors shown by the record, including the Veteran's history of drug use.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  	Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability had its clinical onset during service, was manifest within one year of service, or is related to any in-service disease, event, or injury, including any medication prescribed to him in service for his vitiligo.  The examiner should comment on the personnel records which showed that the Veteran was not performing well when he was discharged, as well as the November 1982 hospitalization, relative to when the Veteran began manifesting psychiatric symptoms.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


